The Needham Funds, Inc. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 May 4, 2016 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: The Needham Funds, Inc. (the “Company”) Securities Act Registration No.:033-98310 Investment Company Act Registration No.: 811-09114 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company on behalf of its series, Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the recent amendment for the Company dated May 1, 2016, and filed electronically as Post-Effective Amendment No. 36 to the Company’s Registration Statement on FormN-1A on April 28, 2016. Please direct any inquiries regarding this filing to me at (414) 765-6316.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Michael A. Quebbemann Michael A. Quebbemann, Esq. For U.S. Bancorp Fund Services, LLC
